Case 15-27715        Doc 52      Filed 12/31/18    Entered 12/31/18 17:16:31          Desc         Page 1
                                                  of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In re:                                                      Case No. 15 B 27715
         Letitia Finister

                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/13/2015.

         2) The plan was confirmed on 01/11/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/12/2018.

         6) Number of months from filing to last payment: 37.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $26,860.68.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-27715             Doc 52         Filed 12/31/18    Entered 12/31/18 17:16:31                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $14,094.00
           Less amount refunded to debtor                                $482.20

 NET RECEIPTS:                                                                                           $13,611.80


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,900.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $570.30
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,470.30

 Attorney fees paid and disclosed by debtor:                         $100.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 ACL Laboratories                        Unsecured           0.00         30.86            30.86           2.16       0.00
 ACL Laboratories                        Unsecured           0.00           NA               NA            0.00       0.00
 Alamo Rental Car                        Unsecured          50.00           NA               NA            0.00       0.00
 American InfoSource LP                  Unsecured         632.00        632.28           632.28          44.26       0.00
 AmeriCash Loans LLC                     Unsecured         250.00      1,150.16         1,150.16          80.51       0.00
 Chase Bank                              Unsecured         900.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured         250.00        267.10           267.10          18.70       0.00
 Comcast                                 Unsecured         150.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         150.00        972.92           972.92          68.10       0.00
 CTA Credit Union                        Unsecured      1,500.00            NA               NA            0.00       0.00
 DISH                                    Unsecured         442.00           NA               NA            0.00       0.00
 Enterprise Rent a Car                   Unsecured         250.00           NA               NA            0.00       0.00
 HSBC BANK                               Unsecured           0.00           NA               NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured      1,763.00       1,743.85         1,743.85        122.07        0.00
 Illinois Dept of Revenue 0414           Priority            0.00        223.25           223.25        223.25        0.00
 Internal Revenue Service                Priority       7,322.00       6,900.27         6,900.27      6,900.27        0.00
 Internal Revenue Service                Unsecured      7,000.00       8,183.78         8,183.78        572.86        0.00
 Jefferson Capital Systems LLC           Unsecured         189.00           NA               NA            0.00       0.00
 Old Derby LLC                           Unsecured           0.00      5,950.00         5,950.00        416.50        0.00
 Payday Loan Store                       Unsecured         599.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      1,039.00            NA               NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured         748.00        748.67           748.67          52.41       0.00
 Premiere Credit                         Unsecured         682.00           NA               NA            0.00       0.00
 Prestige Financial Services             Unsecured     19,043.00       9,148.74         9,148.74        640.41        0.00
 River OAKS Hyundai KIA                  Unsecured         122.00           NA               NA            0.00       0.00
 Torrence Tower Apartments               Unsecured      3,260.00            NA               NA            0.00       0.00
 United Cash Loans                       Unsecured         100.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-27715        Doc 52      Filed 12/31/18     Entered 12/31/18 17:16:31             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $7,123.52          $7,123.52              $0.00
 TOTAL PRIORITY:                                          $7,123.52          $7,123.52              $0.00

 GENERAL UNSECURED PAYMENTS:                             $28,828.36          $2,017.98              $0.00


 Disbursements:

         Expenses of Administration                             $4,470.30
         Disbursements to Creditors                             $9,141.50

 TOTAL DISBURSEMENTS :                                                                     $13,611.80


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
